           Case 1:20-cr-00237-DAD-BAM Document 16 Filed 09/16/21 Page 1 of 3


 1 HEATHER E. WILLIAMS, Bar #122664
   Federal Defender
 2 BENJAMIN A. GERSON, NY Bar # 5505144
   Assistant Federal Defender
 3 Designated Counsel for Service
   2300 Tulare Street, Suite 330
 4 Fresno, CA 93721-2226
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950

 6 Attorneys for Defendant
   LEWIS MORENO
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-cr-00237-DAD-BAM
12                                  Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                          STATUS CONFERENCE; FINDINGS AND
13                           v.                           ORDER
14   LEWIS MORENO,                                        DATE: October 27, 2021
                                                          TIME: 1:00 p.m.
15                                  Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17                                                 STIPULATION

18          The parties, through their respective counsel, Alexandre Dempsey, Assistant United States

19 Attorney, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for

20 the defendant, Lewis Moreno, hereby stipulate as follows:
21          1.      On June 4, 2021 the defendant was arraigned before this Court and ordered detained.

22          2.      This matter was previously set for a status conference hearing before this Court on

23                  September 22, 2021 and time was excluded under the Speedy Trial Act until September

24                  22, 2021.

25          3.      By this stipulation, both parties now move to continue the status conference hearing until

26                  October 27, 2021.

27          4.      The parties agree and stipulate, and request that the Court find the following:

28                  a)       The parties stipulate that the delay is required to allow the defense reasonable

      Moreno: Stipulation to Continue                      1
30
          Case 1:20-cr-00237-DAD-BAM Document 16 Filed 09/16/21 Page 2 of 3


 1         time for preparation and review of discovery, and for the government’s continuing investigation

 2         of the case. The parties further agree that the interests of justice served by granting this

 3         continuance outweigh the best interests of the public and the defendant in a speedy trial. 18

 4         U.S.C. § 3161(h)(7)(A).

 5                 b)       The requested date is a mutually agreeable date for both parties.

 6                 c)       The parties agree that good cause exists for the extension of time, and that the

 7         extension of time would not adversely affect the public interest in the prompt disposition of

 8         criminal cases. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

 9         3161, et seq., within which trial must commence, the time period of September 22, 2021 to

10         October 27, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161 (h)(1)G),

11         3161(h)(7)(A), and 3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the

12         Court at the parties’ request on the basis of the Court’s finding that the ends of justice served by

13         taking such action outweigh the best interest of the public and the defendant in a speedy trial.

14                 d)       Nothing in this stipulation and order shall preclude a finding that other provisions

15         of the Speedy Trial Act dictate that additional time periods are excludable from the period within

16         which a trial must commence.

17

18         IT IS SO STIPULATED.

19
                                                              HEATHER WILLIAMS
20                                                            Federal Defender
21

22   Dated: September 15, 2021                                /s/ Benjamin Gerson
                                                              Benjamin Gerson
23                                                            Counsel for Defendant
                                                              LEWIS MORENO
24
     Dated: September 15, 2021                                PHILLIP A. TALBERT
25                                                            Acting United States Attorney
26
                                                              /s/ Alexandre Dempsey
27                                                            Alexandre Dempsey
                                                              Assistant United States Attorney
28

     Moreno: Stipulation to Continue                      2
30
           Case 1:20-cr-00237-DAD-BAM Document 16 Filed 09/16/21 Page 3 of 3


 1
                                                    ORDER
 2
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to October
 3
     27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. For the purpose of computing
 4
     time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time
 5
     period of September 22, 2021 through October 27, 2021, inclusive, is deemed excludable pursuant to 18
 6
     U.S.C. §§ 3161 (h)(1)G), 3161(h)(7)(A), and 3161(h)(7)(B)(i) and (iv).
 7

 8
     IT IS SO ORDERED.
 9
10      Dated:     September 15, 2021                       /s/ Barbara   A. McAuliffe         _
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      Moreno: Stipulation to Continue                   3
30
